Citation Nr: 0835374	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of status post left navicular fracture with 
nonunion of a scaphoid fracture.

2.  Entitlement to an initial rating in excess of 20 percent 
for left wrist carpal tunnel syndrome prior to April 30, 
2007.

3.  Entitlement to an initial rating in excess of 40 percent 
for left wrist carpal tunnel syndrome since April 30, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty training from August 1999 to 
April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection and 
assigned a 20 percent disability rating for chronic left 
wrist pain and weakness, status post navicular fracture with 
nonunion of a scaphoid fracture.

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2006.  A transcript of the hearing is of 
record.

This case was remanded by the Board in March 2006 and August 
2006.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The veteran's residuals of status post left navicular 
fracture with nonunion of a scaphoid fracture is manifested 
by pain and limitation of dorsiflexion between 5 and 20 
degrees, palmar flexion between 10 and 15 degrees, and ulnar 
deviation between 5 and 20 degrees, with full pronation and 
supination; ankylosis of the left wrist, or disability 
analogous to ankylosis of the left wrist, is not shown.

3.  Prior to April 30, 2007, the veteran's left wrist carpal 
tunnel syndrome is manifested by moderate incomplete 
paralysis of the median nerve; the preponderance of the 
evidence is against a finding of severe incomplete paralysis 
of the median during this period.

4.  Since April 30, 2007, the veteran's left wrist carpal 
tunnel syndrome is manifested by severe incomplete paralysis 
of the median nerve; the preponderance of the evidence is 
against a finding of complete paralysis of the median nerve 
during this period.

5.  The veteran's residual left wrist scar is tender and 
painful on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation in excess of 10 
percent for the orthopedic residuals of a left wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5211, 
5212, 5214, 5215 (2007).

2.  Prior to April 30, 2007, the criteria for an evaluation 
in excess of 20 percent for left wrist carpal tunnel syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8515 (2007).

3.  Since April 30, 2007, the criteria for an evaluation in 
excess of 40 percent for left wrist carpal tunnel syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8515 (2007).

4.  The criteria for the assignment of a separate 10 percent 
rating for a residual left wrist scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2002, 
2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the RO associated the veteran's 
service treatment records and VA treatment records, and he 
was afforded VA examinations in April 2002, June 2003, April 
2004, and April 2007.  He also testified at a Board hearing 
in May 2006 and a transcript of that proceeding has been 
associated with the claims folder.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Residuals of Status Post Left Navicular Fracture
with Nonunion of a Scaphoid Fracture

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities that is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

The veteran filed a claim for service connection for a left 
wrist condition on November 8, 2001.  In an April 2002 rating 
decision, the RO granted service connection for chronic left 
wrist pain and weakness at 20 percent disabling effective 
November 8, 2001.  The disability was rated as 10 percent 
disabling analogous to Code 5215 (limitation of motion of the 
wrist) because dorsiflexion was less than 15 degrees, and an 
additional 10 percent was granted on the basis of functional 
loss with use.  The veteran underwent surgery in July 2002 
and, in an August 2002 rating decision, the RO granted a 
temporary 100 percent evaluation for convalescence.  In a May 
2003 rating decision, the veteran's evaluation was restored 
to 20 percent effective May 1, 2003.  In a January 2004 
decision, a temporary 100 percent evaluation based on 
treatment necessitating convalescence was again assigned from 
September 25, 2003, and the veteran's 20 percent evaluation 
was restored on March 1, 2004.  In an August 2004 decision, a 
temporary 100 percent evaluation based on treatment 
necessitating convalescence was assigned from April 29, 2004, 
and the veteran's 20 percent evaluation was restored on 
September 1, 2004.  Finally, in a September 2007 rating 
decision, the RO decreased the veteran's evaluation for 
chronic left wrist pain and weakness under Code 5299-5215 to 
10 percent effective November 8, 2001, but granted service 
connection for left wrist carpal tunnel syndrome at 20 
percent disabling effective November 8, 2001, and at 40 
percent disabling effective April 30, 2007.  

Diagnostic Code 5215 provides that a 10 percent evaluation is 
warranted for palmar flexion of the major or minor wrist 
limited in line with the forearm, and for dorsiflexion of the 
major or minor wrist less than 15 degrees.  However, a 10 
percent disability evaluation is the maximum benefit 
available under Diagnostic Code 5215.

Likewise, no more than a 10 percent disability rating is 
assignable pursuant to Diagnostic Code 5010.  Under that 
diagnostic code (which, in turn, refers to the criteria under 
Diagnostic Code 5003), traumatic arthritis, when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Here, however, the 
applicable diagnostic code is 5215, which, as indicated 
above, provides for a maximum evaluation of 10 percent.  Even 
where the limitation of motion is noncompensable under the 
applicable diagnostic code, Diagnostic Code 5010 (5003) 
provides for assignment of 10 percent for each such major 
joint or group of minor joints affected by limitation of 
motion (established by satisfactory evidence of painful 
motion).  Thus, no more than a 10 percent evaluation for the 
left wrist disability is assignable under this code.  

Here, the findings of the formal VA examinations conducted in 
April 2002, June 2003, April 2004, and April 2007 show that 
the veteran's left wrist disability is manifested by 
limitation of dorsiflexion between 5 and 20 degrees, palmar 
flexion between 10 and 15 degrees, and ulnar deviation 
between 5 and 20 degrees.  These range of motion findings 
show that the veteran has limitation of motion, accompanied 
by pain.  There was no indication of redness, deformity, or 
atrophy, although mild left wrist edema was noted.  
Finkelstein's testing of the left wrist was positive.  In any 
event, because the veteran is in receipt of the highest 
schedular evaluation for limitation of left wrist motion and 
a higher rating requires ankylosis, a higher rating under 
Diagnostic Code 5214 is not warranted since the evidence 
clearly shows that he does not have ankylosis.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, which relate to 
limitation of motion due to pain, are thus not applicable.  
See Spencer v. West, 13 Vet. App. 376, 382 (2000), see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered evaluating the disability under 
other diagnostic codes, but finds that a higher rating is not 
warranted under Diagnostic Code 5213 because the disability 
is not productive of limitation of forearm supination or 
pronation.  Moreover, as there is no evidence of nonunion of 
the radius or impairment of the ulna, Diagnostic Codes 5212 
and 5211 are not applicable.

Left Carpal Tunnel Syndrome

As indicated above, in a September 2007 rating decision, the 
RO decreased the veteran's evaluation for chronic left wrist 
pain and weakness under Code 5299-5215 to 10 percent 
effective November 8, 2001, but granted service connection 
for left wrist carpal tunnel syndrome at 20 percent disabling 
effective November 8, 2001, and at 40 percent disabling 
effective April 30, 2007.  

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  

The veteran's neurological impairment stemming from his left 
wrist disability is currently rated as 40 percent disabling 
under Diagnostic Code 8515 for severe incomplete paralysis of 
the median nerve of the minor extremity since April 30, 2007, 
and as 20 percent disabling under Diagnostic Code 8515 for 
moderate incomplete paralysis of the median nerve of the 
minor extremity prior to April 30, 2007.  Pursuant to this 
code, if the evidence establishes complete paralysis of the 
median nerve with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances, a 60 percent evaluation 
is warranted.  A 40 percent disability evaluation is assigned 
for severe incomplete paralysis of the median nerve, and as 
noted above, a 20 percent evaluation requires moderate 
incomplete paralysis.

Following a careful review of the evidence, both lay and 
medical, the Board concludes that a separate evaluation in 
excess of 20 percent for the veteran's neurological 
impairment is not warranted or the period prior to April 30, 
2007. 

The April 2002 VA examination report indicates decreased grip 
strength; however, sensation was intact to pinprick and soft 
touch, and pulses were normal.  Similarly, the June 2003 VA 
examination disclosed gross muscle weakness (3/5) and weak 
grip between the left thumb and forefingers.  Further, the 
April 2004 VA examination report indicates severely decreased 
grip, although reflex testing was not attempted at the 
veteran's request.  At his May 2006 hearing, the veteran 
testified that his left wrist symptomatology was manifested 
by swelling, pain, numbness, and limited range of motion.  VA 
treatment records show that he receives hydrocodone and 
steroid injections for left wrist pain.  The Board finds that 
these findings result in no more than moderate incomplete 
paralysis of the median nerve, and thus an evaluation in 
excess of 20 percent is not warranted for the period prior to 
April 30, 2007.

Since April 30, 2007, the April 2007 VA examination report 
indicated there was no muscle atrophy, abnormal muscle tone 
or bulk, abnormal movements, or joint function affected by 
nerve disorder.  Although there was nerve dysfunction 
manifested by neuritis and neuralgia, paralysis was absent.  
This neurological symptomatology was noted to have a severe 
impact on his chores, shopping, recreation, travel, feeding, 
and dressing, and prevented him from participation in 
exercise or sports.  The veteran indicated that he could not 
hold objects in his left hand and is forced to bathe and get 
dressed using only his right hand.

As indicated above, the veteran's neurological symptomaology 
since April 30, 2007, is not manifested by complete paralysis 
of the median nerve.  As such, the Board concludes that these 
findings result in no more than severe incomplete paralysis 
of the median nerve, and thus an evaluation in excess of 40 
percent is not warranted for the period since April 30, 2007.

Separate rating for residual left wrist scar

This claim has been pending since November 8, 2001, and 
effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities, including scarring.  See 67 
Fed. Reg. 49,596 (Jul. 31, 2002) (codified at 38 C.F.R. 
§ 4.118).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Under the criteria contained in both former and revised 
Diagnostic Code 7804, an evaluation of 10 percent was 
warranted for a superficial scar that is tender and painful 
on objective demonstration.  Here, the medical evidence, 
e.g., the April 2007 VA examination report, shows that the 
veteran's residual left wrist scar is tender and painful.  In 
light of the foregoing, and in the absence of any 
contradictory evidence, the Board finds that entitlement to 
separate 10 percent rating, effective November 8, 2001, is 
warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 261 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the manifestations of 
his left wrist disability reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations than those assigned on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  The Board notes that he is 
unemployed and left his job at United Parcel Service due to 
his inability to grip with his left hand; however, an October 
2005 Vocational Counselor's Report states that while he does 
have an employment handicap, he does not have a significant 
impairment in terms of his ability to prepare for, obtain, or 
retain employment consistent with his aptitudes, abilities 
and interests.  Further, these manifestations have not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 at 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of status post left navicular fracture with 
nonunion of a scaphoid fracture is denied.  

Entitlement to separate rating in excess of 20 percent for 
the veteran's left wrist carpal tunnel syndrome prior to 
April 30, 2007, is denied.  

Entitlement to separate rating in excess of 40 percent for 
the veteran's left wrist carpal tunnel syndrome since April 
30, 2007, is denied.  

Effective November 8, 2001, a separate 10 percent rating for 
a residual left wrist scar is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


